Citation Nr: 1601044	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an ankle disability. 

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for a back disability. 

5. Entitlement to service connection for a bilateral shoulder disability. 

6. Entitlement to service connection for a bilateral hand disability, including the finger joints. 

7. Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney

ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In those decisions, the RO denied claims of service connection for bilateral ankles, knees, hips, shoulders, hand and back pain as well as for "exposure to Agent Orange, DDT, silica sand and lead paint." 

In the May 2014 remand, the Board listed the claims at issue as one claim due the allegations. However, for the sake of clarity, the issues have been separated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

Supplemental Security Income (SSI) is a Federal income supplement program funded by general tax revenues (not Social Security taxes) from the Social Security Administration (SSA). It is designed to help aged, blind, and disabled people, who have little or no income and provides cash to meet basic needs for food, clothing, and shelter. See 20 C.F.R. §§ 416.110(a); 416.202 (2015). The evidence shows the Veteran is either receiving SSI (see June 2014 VA shoulder examination report) or has applied for SSA benefits. The record does not reflect that the Veteran is blind or older than 65 years. Remand is needed to obtain these records.

VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015). On remand, SSA records should be requested. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Additionally, corrective action is needed regarding the opinions given for several claims. The 2014 VA opinion regarding the back stated that it was less likely than not related to service because there was no medical literature to support a link between herbicide exposure and arthritis. However, the Veteran was diagnosed with degenerative disc disease (DDD), which is not arthritis. Similarly, the Veteran was diagnosed with calcaneal spurs of the ankles, which is also not arthritis. Opinions are requested regarding these specific disabilities.

Also, the June 2014 VA opinion regarding peripheral neuropathy seemed to suggest that because peripheral neuropathy was a presumptive condition, no further opinion was necessary regarding its relationship to service. Peripheral neuropathy is a disease listed under 38 C.F.R. §3.309(e) which may become manifest to a compensable degree (10 percent or more) at any time after discharge from military service. The exception is that early-onset peripheral neuropathy must become manifest to a compensable degree (10 percent or more) within one year of the last date of in-service exposure to herbicides. See 38 C.F.R. § 3.307(a)(6)(ii). 

Previously, 38 C.F.R. § 3.309(e) had listed "acute and sub-acute peripheral neuropathy" as an herbicide-related disease. However, changes made to the regulation for presumptive service connection for herbicide-related diseases replaced the term "acute and sub-acute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. See 78 Fed. Reg. 54763 (September 6, 2013). 

The diagnosis of "chronic peripheral neuropathy" is different from early-onset peripheral neuropathy and is not considered to be a presumptive disease under 38 C.F.R. § 3.309(e). 

Also, opinions are needed as to whether the currently diagnosed disabilities alleged are directly related to service, to include herbicides or any other exposure (to include DDT, silica sand and lead paint exposure). In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. As such, the Board must also must determine whether the current disabilities are the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Request all SSA records, including decisions and records considered in those decisions. Ensure compliance with 38 C.F.R. § 3.159(e) (2015). 

2. Request an opinion from an examiner who is qualified to determine the nature and etiology of the diagnosed degenerative disc disease and calcaneal spurs. A copy of this remand and the claims file should be provided to the examiner.

* After reviewing the relevant records, the examiner should answer the following question: Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed degenerative disc disease and calcaneal spurs were incurred in or related to service? 

* The examiner should address whether any diagnosed orthopedic disability (to include degenerative disc disease, osteoarthritis, or calcaneal spurs) are related to any in-service exposures, to include herbicide, DDT, silica sand and lead paint. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3. Schedule an examination with a clinician who is qualified to determine the nature and etiology of the diagnosed peripheral neuropathy and any other similar disabilities. A copy of this remand and the claims file should be provided to the examiner.

* The examiner should also note a diagnosis of peripheral arterial disease in a September 2011 WRMC record.

* Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy and any other similar disabilities began during, or are causally related to service, to include whether the disability was due to presumed exposure to herbicides (including Agent Orange). 

* Also, assuming the Veteran was exposed to DDT, silica sand and/or lead paint, the examiner should state whether the current peripheral neuropathy, and any other similar disabilities, is related to such exposures.

* The examiner should also state the estimated onset date of the peripheral neuropathy.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

